DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 9/21/2022 has been received and entered in to the case. 
	Claim 4, 10-11, 14 and 17-19 have been canceled, and claims 1-3, 5-9, 12-13 and 15-16 have been considered on the merits. All arguments have been fully considered. 

	Response to Amendment
	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §101 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (KR101458425; published on 11/7/2014; IDS ref.) in view of Otsuka et al. (2013, Sci. Technol. Adv. Mater.), Bale et al. (2016, Scientific Reports) and Atala et al. (US PAT. 9,163,331)
Regarding the three-dimensional culture system of the instant claims, Kwak et al. teach a multi-stage cell culture structure of three dimensional structure comprising upper nanofiber (NFS) cell supporter layer and lower nanofiber (NFS) cell supporter layer on PDMS layer, and thus the configuration shown in Figure in p.2 would meet the claimed 3D culture system having two layers of nanofibers that stacked adjacently.
Kwak et al. do not particularly teach a first layer made of PVA nanofiber and a second layer made of PCL nanofiber. However, Kwak et al. teach that PVA as well as PCL are examples for the nanofiber supporter (p.3). Thus, it would have been obvious to a person skilled in the art to use any of the exemplified nanofiber supporter including PVA and PCL for the 3D cell culture system of Kwak et al.
Regarding the cell types cultured on the first and the second layers being primary hepatocyte and liver non-parenchymal cells, Kwak et al. do not teach the limitation.
However, it is well known in the art that hepatocytes are co-cultured with non-parenchymal cells such as fibroblast, endothelial cells, Kupffer cells, stellate cells, etc. present in the liver. For example, Otsuka et al. teach co-culture of hepatocyte spheroids with non-parenchymal cells without direct contact between two cells (see entire document; particularly Fig.2(b)). Bale et al. teach a co-culture of primary hepatocyte along with non-parenchymal cells including, stellate cells, endothelial cells and Kupffer cells  (see Fig. 1-2). The co-culture system of Bale et al. utilizes a transwell insert and thus, it is an indirect co-culture. 
It would have been obvious to a person skilled in the art to use hepatocytes (parenchymal cell) and non-parenchymal cells as used in the co-culture systems of Otsuka et al. or Bale et al. for the co-culture system of Kwak et al. One skilled in the art would recognize that the co-culture system using a transwell insert in a culture dish of Otsuka et al. and Bale et al. would be the same indirect co-culture system as the 3D cell culture system of Kwak et al., and thus, one would be motivated to use the cell types including hepatocytes and non-parenchymal cells used for the indirect co-culture of Kwak et al. with a reasonable expectation of success.
Furthermore, it is known in the art that electrospun nanofiber matrices made of PVA or PCL can be used as a support of various cell types including those from liver i.e. hepatocytes and non-parenchymal cells, according to Atala et al. (col. 7, lines 33-47; col. 22, lines 1-17). Thus, this teaching supports a reasonable expectation of success in using the 3D cell culture system of Kwak et al., which utilizes nanofiber matrices made of PVA or PCL, for cells derived from liver.
Regarding the steps of culturing in claim 9, the combined teachings of Kwak in view of Otsuka et al., Bale et al. and Atala et al. would arrive to the steps of claim 9 culturing hepatocytes on a PVA nanofibers, non-parenchymal cells on a PCL nanofibers and stacking the hepatocytes on PVA nanofibers as claimed. As discussed above, the configuration of two layers shown in Fig. 2 of Kwak et al. (see below) has indirect co-culture of cells on the nanofiber in the upper layer and cells on the nanofiber in the lower layer. When one skilled in the art would modify the types of nanofibers for the upper and lower layers using those known in the art, i.e. PCL and PVA, and use cells for co-culturing, hepatocytes and non-parenchymal cells, taught by Otsuka et al., Bale et al. and Atala et al., the resulting configuration of the culture system would be identical to the claimed 3D culture system.

    PNG
    media_image1.png
    249
    693
    media_image1.png
    Greyscale

Fig. 2 of Kwak et al.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al. as applied to claims 1 and 6-9 above, and further in view of Lee et al. (2012, Carbohydrate Polymers; IDS ref.), Cho et al. (2015, Acta Pharmaceutica Sinica B) and Zhang et al. (2017, Fibers and Polymers; published on 5/28/2017; IDS ref.) as evidenced by Kwak’698 (KR101684698; IDS ref.)
Regarding the cell adhesion factor being fucoidan (claims 2-4 and 12-14), Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al. do not teach the limitation.
Cho et al. teach that fucoidan protects hepatocytes from apoptosis (see entire document). 
Zhang et al. teach electrospun nanofiber of fucoidan/chitosan/PVA for tissue engineering (see entire document).
It would have been obvious to a person skilled in the art to use fucoidan in the PVA nanofiber support for primary hepatocytes of Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al. with a reasonable expectation of success. This is because Cho et al. teach that fucoidan is useful for protecting hepatocytes from apoptosis, and it is known in the art that fucoidan is incorporated in a PVA nanofiber according to Zhang et al. While the cited references do not teach fucoidan as a cell adhesion factor, however, this feature of fucoidan promoting cell adhesion is inherent as taught by Kwak’698. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al. as applied to claims 1 and 6-9 above, and further in view of Yu et al. (WO2006/059953)
Regarding the seeding density of primary hepatocytes being 1x104 – 3x104 cells/cm2 (claims 5 and 16), Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al. do not particularly teach the concentration. However, it would have been obvious to a person skilled in the art to modify the seeding density of the hepatocytes for the co-culture using the 3D cell culture system of Kwak et al. by routine experimentation in order to obtain desired density of the cells for the application using the hepatocyte and non-parenchymal cell co-culture system. Furthermore it is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., cell concentration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Furthermore, Yu et al. teach the seeding density of freshly harvested hepatocyte can be 3-8x104 cells/cm2 (p.19, lines 8-9). Thus, one skilled in the art would consider the known seeding density of primary hepatocyte for the culturing system of Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al.
Regarding the limitation directed to the disk-shaped spheroid being formed by culturing while attached on the nanofibers (claims 5 and 16), the limitation in claim 5 is not considered as a structural limitation required by the claimed culture system, rather it is a result obtainable by a method of using the culture system based on claim 16. Regarding claim 16, it is considered that the formation of a disk-shaped spheroid of primary hepatocytes is an inherent property of the primary hepatocytes because the culture system of Kwak et al. in view of Otsuka et al., Bale et al. and Atala et al. is identical to the claimed culture system using primary hepatocytes, and thus, the primary hepatocytes cultured on the PVA nanofibers would inherently form a disk-shaped spheroid. Furthermore, it is known in the art that freshly harvested hepatocytes seeded as a monolayer can aggregate forming spheroids according to Yu et al. (p.19, lines 6-11). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments and the instant amendment with respect to claim rejections under 35 USC §112 and 101 have been fully considered and are persuasive.  The claim rejections under 35 USC §112 and 101 have been withdrawn. 
However, applicant's arguments with regard to the 35 USC §103 rejection have been fully considered but they are not persuasive. 
Applicant alleged that since Kwak teaches the cell culture structure enabling the cell movement to other culture layer by using a nano-micro hybrid polymer fiber support, even with teaching (merely teaching co-culture of hepatocyte and non-parenchymal liver cells and being silent about cell culture in nanofibers) of Otsuka and Bale, a skilled artisan cannot result in the claimed cell culture system blocking direct contact between cells in each layer using a nanofiber support. 
The examiner respectfully disagrees with the applicant’s allegation. While it is acknowledged that the cells grown on a nanofiber might be able to migrate out from the layer and would possibly interact with other cells on the other layer of nanofiber, however, the configuration of the starting culture system of Kwak does not have any direct contact between two types of cells on two types of nanofibers. In other words, while it is possible over the culturing for a period of time sufficient for one cell type migrate out and arrive to another cell on the other layer, however, this feature or “blocking direct contact between primary hepatocytes and non-parenchymal liver cells” as alleged is not claimed. The instant claims do not require any blocking of such contact between cells when they might migrate out from one layer to the other. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., blocking direct contact between hepatocytes and non-parenchymal liver cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argued that since Kwak merely teaches that PVA and PCL are one of many hybrid nanofiber materials in which cells cultured, Kwak is silent that primary hepatocytes are cultured on PVA nanofibers and liver nonparenchymal cells are cultured on PCL nanofibers. Applicant further discussed that different type of nanofiber support being used, the disk-shape spheroid cannot be formed by hepatocytes. It appears that applicant alleges this spheroid formation of hepatocytes on PVA unexpected. However, there is no evidence presented other than mere statement by the counsel, and the instant specification does not provide any evidence supporting this feature. Applicant is advised to provide a factual evidence to substantiate this allegation for further consideration of any unexpected results. 
Applicant further asserted that if liver non-parenchymal cells are cultured on PVA nanofiber support, during a long-term culture, cell aggregation occurs followed by dropout, which prevents them from fully performing the role of liver non-parenchymal cells, which must provide growth factors. Applicant also stated that a skilled artisan cannot result in the claimed features, such as, long-term culturing effect of hepatocytes maintaining physiological activity through the combination of "hepatocytes + PVA nanofiber support" and "liver non-parenchymal cells + PCL nanofiber support", allowing hepatocytes to be cultured with long-term physiological activity. This assertion is based on the feature that is not claimed, i.e. long-term culture. As the claims do not require long-term culture, the alleged problem is not a factor to determine the patentability of the claimed configuration of culture system as well as the method of culturing hepatocytes along with non-parenchymal cells. If this feature is also considered as unexpected, then applicant should provide a factual evidence to substantiate the assertion and the claim limitation would be amended to commensurate with the alleged unexpected results.
Based on the above discussion, it is the examiner’s position that the combined teachings of the cited references render the claimed invention obvious.
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631